Title: Virginia Delegates to Benjamin Harrison, 14 May 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. May 14th. 1782
In our letter of the 17th Ulto. we informed your Excelly. that we had called upon Congress for a decision on the report of the Committee on the territorial cessions, a copy of which was inclosed in our letter of the 17th. of Novr last; and that a day had been assigned for the consideration of that report. The extract from the Journals of Congress herewith transmitted, shews the progress of the business down to the 6th. of May, when it was postponed sine die.
Our revival of this subject at the time above stated proceeded from the manifest expediency of obtaining from Congress such a decision thereon, as would explain their ultimate views, and enable the Genl. Assembly at their present Session to take such measures as the case required. During a suspension of this decision of Congress, the misrepresentations & fallacies contained in the report supplied to interested persons, abundant calumny against Virginia; and the precautions which her Western interests might dictate, were exposed to be animadverted upon as premature & improper. These considerations were urged upon Congress as equally obliging the State to demand and them to give a definitive answer either in the affirmative or negative to her cession. Congress were reminded too that this cession was proposed not from any interested motives on the part of Virginia, nor even originated with her, but was made at the instance of Congress themselves, who pressed it upon her as a sacrifice essential to the general Interest; that the least therefore that could be expected from Congress was a speedy attention & explicit answer to it. These considerations, weighty as they were in themselves, made little impression, nor were they other wise answered, than by the evasive propositions & unseasonable adjournments stated in the extract from the Journals. The only solid objection of which the case admitted, and which on a former occasion prevailed, was a thinness of the House. But on this occasion there were both at the time of assigning a day for the discussion of the report, & of the vote which finally postponed it, no less than eleven States present, a number which experience has shewn to be greater than can be calculated upon at any given future period. During the course of the business the number was indeed reduced to nine States by the voluntary departure of a member for Connecticut & of another for Delaware; and advantage was taken of that conjuncture, as will be seen in the extract above referred to, to introduce the proposition made by Mr. Clarke & Mr. Ellery on the first instant.
Having pursued this subject to the issue of a postponement sine die, and having found from the temper of a great part of Congress, as well as the repeated declarations of individual members on the floor, that no other issue was to be expected, we thought it inconsistent with the respect due to the State we represent, to other public business, and to our friends in Congress, to persist longer in urging it. We accordingly apprized Congress that such was our determination, and that we should forthwith transmit a State of the whole proceeding to our Constituents, with whom it would remain to take such Steps as it should suggest. What these Steps ought to be we presume not to point out. We are persuaded that they will be the result of mature & temperate deliberation, and that they will equally tend to the honor of the State & the security of its interests. We only entreat that whatever Duties they shall assign to us may be chalked out in full and precise instructions. Possessed of such instructions we shall not only speak and act with greater confidence & satisfaction to ourselves, but with greater weight and effect with respect to others. Indeed the advantage of being able to speak the declared sense of our constituents is so great that we can not but intimate the expediency of our being furnished with it on all questions which involve their important interests.
Intelligence from the W. Indies renders it pretty certain that an action has lately taken place between the French and British fleets in that quarter. The result is not circumstantially known, but there is reason to believe that it was considerably in favor of the former wch. preserved its convoy and prosecuted its course to Hispaniola. At this place it is universally understood that a junction was to be made with the Spaniards, and that the combined armaments were to proceed from thence agst. Jamaica.
The Gazettes which accompany this will inform your Excellency of the revolution which has taken place in the British Ministry, and of the arrival of General Carlton at N. York in quality of Commander in cheif, and joint Comissr. with Admiral Digby for treating of peace with America. A letter was [received] yesterday by Congress from Genl. Washington inclosing one to him from Genl Carlton in which the latter announces his arrival, his commission, the pacific disposition of G. Britain towards this country, and his personal desire in case the war should be continued, of rendering it as little destructive as possible; and finally requests a passport for Mr. Morgan his Secy. to convey a similar letter of compliment to Congress. Genl Washington’s letter is not yet answered, but we run no risk in assuring your Excelly. that he will be directed to refuse the passport to Philada. for Mr. Morgan.
The late proceedings in the British Parliamt. with the avowed repugnance of the New Ministry, particularly of Ld. Shelburne the Minister for the American Department, to a recognition of our Independence and of our Alliance with France, forbid any hope that a peace on that ground is the object of the Commission just mentioned. On the contrary we have every reason to suspect that its object is to seduce us from the latter if not from both of those essential preliminaries to peace. The stile of Genl. Carlton’s letter to Genl Washington perfectly coincides with this Suspicion. It gives us great pleasure to be able to observe on this occasion, that the apparent unanimity & firmness of Congress, afford every security to the honor & rights of the U. States wch. depends on their Councils.
A public Audience was yesterday given to the Minister of France in which he announced in form the birth of a Dauphin. The important light in which this event is regarded by the French Nation, and more especially the present conjuncture of public affairs rendered it proper to testify our satisfaction in it by the demonstrations specified in the Gazette of this morning.
We have been disappointed in procuring the Legislative proceedings of this State relative to the Inhabitants of the district lately in dispute between it & Virga. We are assured that the whole will be printed in time to be sent by the next post. The explanation & apology which your Excelly’s favor of the 4th. instt. wishes to be made to the Chevr. de la Luzerne shall be duly attended to. We shall also transmit the orders you think expedient with regard to the Stores at Boston.
We have the honor to be with sentiments of the highest esteem & respect Yr. Exc[e]llency’s Obt. & very hbl. Servants
J. Madison Jr.Theok: Bland Jr.
